                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT
                                                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOC #:
 -------------------------------------------------------------- X     DATE FILED: 3/13/2020
 CAMILLE LEWANDOWSKI,                                           :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :     20-CV-948 (VEC)
                                                                :
                                                                :          ORDER
 CHIPOTLE MEXICAN GRILL, INC.,                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference in this matter is scheduled for March 20, 2020

at 10:00 a.m.;

        IT IS HEREBY ORDERED THAT:

        1. Due to ongoing concerns regarding the COVID-19 outbreak, the conference

             scheduled for March 20, 2020 is cancelled.

        2. The parties’ proposed case management plan will be entered separately. Please note

             that the Court has extended the requested fact discovery period by 60 days. That is a

             FIRM deadline. The parties must meet and formulate a schedule so that ALL fact

             discovery can be completed by August 17, 2020.

        3. The parties must submit a proposed protective order not later than March 27, 2020.

             If the parties cannot agree on a protective order, they must submit a joint letter by that

             date setting out the issues on which they cannot agree. The letter may not be more

             than three pages and must include each party’s proposed order.
SO ORDERED.
                               ________________________
Date: March 13, 2020              VALERIE CAPRONI
      New York, New York        United States District Judge




                           2
